UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number:333-118801 NOTIFICATION OF LATE FILING (Check One): [X] Form 10-K[ ] Form 20-F[ ]Form 11-K[ ] Form 10-Q [ ] Form N-SAR[ ] Form N-CSR For Period Ended: June 30, 2009 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type.
